


OPTION AGREEMENT
 
This Option Agreement (this “Agreement”) is dated December 23, 2007, and is
entered into in Beijing, China between Orient Come Holdings Limited, a company
incorporated under the laws of the British Virgin Islands, located at Room 810,
Block C2, Oriental Plaza, No. 1 Chang An Street, Beijing, China 100738 (“Party
A”), and Beijing K's Media Advertising Ltd. Co., a limited liability company
organized under the laws of the PRC (“Party B”), with a registered address at
Room 211, No. 31, Yan Xi Street, Yan Xi Economic Zone, Huai Rou District,
Beijing, China, and shareholders holding 100% outstanding shares of Party B (the
“Shareholders” or "Party C"). Party A and Party B, and Shareholders are referred
to collectively in this Agreement as the “Parties.”
 
RECITALS
 
1.          Party A is a company incorporated under the laws of the British
Virgin Islands, which has the expertise in the business of media and media
placements;
 
2.          Party B is a company incorporated in Beijing, China, and is an
emerging outdoor media company, which will place advertisements that contain
premium bands in KTV nightclubs (the “Business”);
 
3.          Party C are the Shareholders of Party B. Party C has the ownership
of 100% equity interests in Party B (each, an “Equity Interest”and collectively
the “Equity Interests”);
 
4.          A series of agreements such as the Business Cooperation Agreement
(the “Service Agreement”) have been entered into by Parties A and B as of
December 23, 2007;
 
5.          An Equity Pledge Agreement (the “Pledge Agreement”) has been entered
into by the Parties as of December 23, 2007;
 
6.          The Parties are entering into this Option Agreement in conjunction
with the Pledge Agreement, Consulting Services Agreement and related agreements.
 
NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:
 
1. Purchase and Sale of Equity Interest.
 
1.1 Grant of Rights. Party C (hereafter collectively the “Transferor”) hereby
irrevocably grants to Party A an option to purchase or cause any person
designated by Party A(“Designated Persons”) to purchase, to the extent permitted
under PRC Law, according to the steps determined by Party A, at the price
specified in Section 1.3 of this Agreement, at any time from the Transferor a
portion or all of the equity interests held by Transferor in Party B (the
“Option”). No Option shall be granted by Transferor to any third party other
than Party A and/or the Designated Persons. Party B hereby agrees to the
granting of the Option by Party C to Party A and/or the Designated Persons. The
"person” set forth in this clause and this Agreement means an individual,
corporation, joint venture, partnership, enterprise, trust or a non-corporation
organization.
 
1.2 Exercise of Rights. According to the stipulations of PRC laws and
regulation, Party A and/or the Designated Persons may exercise Option by issuing
a written notice (the “Notice”)to the Transferor and specifying the equity
interest purchased from Transferor (the "Purchased Equity Interest”) and the
manner of purchase.
 
1.3 Purchase Price.  For Party A to exercise the Option, the purchase price of
the Purchased Equity Interest (“Purchase Price”) shall be One Hundred Dollars
($100.00), unless the applicable PRC laws and regulations require appraisal of
the equity interests or stipulate other restrictions on the purchase price of
equity interests.
 
1.4 Transfer of the Purchased Equity Interest. Upon each exercise of the Option
rights under this Agreement:
 
1.4.1 Party B shall convene a shareholders' meeting upon request by the
Transferor, and Transferor agrees to call such meeting. During the meeting, the
resolutions shall be proposed, approving the transfer of the appropriate Equity
Interest to Party A and/or the Designated Persons;
 
1.4.2 The Transferor shall, upon the terms and conditions of this Agreement and
the Notice related to the Purchased Equity Interest, enter into Equity Interest
purchase agreement in a form reasonably acceptable to Party A, with Party A
and/or the Designated Persons (as applicable);
 
1.4.3 The related parties shall execute all other requisite contracts,
agreements or documents, obtain all requisite approval and consent of the
government, conduct all necessary actions, without any security interest,
transfer the valid ownership of the Purchased Equity Interest to Party A and/or
the Designated Persons, and cause Party A and/or the Designated Persons to be
the registered owner of the Purchased Equity Interest. In this clause and this
Agreement, “Security Interest”means any mortgage, pledge, the right or interest
of the third party, any purchase right of equity interest, right of acquisition,
right of first refusal, right of set-off, ownership detainment or other security
arrangements, however, it does not include any security interest created under
the Equity Pledge Agreement.
 
1.5 Payment. The payment of the Purchase Price shall be determined by the
consultation of Party A and/or the Designated Persons with the Transferor
according to the applicable laws at the time of exercise of the Option.
 
2. Promises Relating to Equity Interest.
 
2.1 Promises Related to Party B. Party B and Party C hereby promise:
 
2.1.1 Without prior written consent by Party A, not, in any form, to supplement,
change or renew the Articles of Association of Party B, to increase or decrease
registered capital of the corporation, or to change the structure of the
registered capital in anyother forms;
 
2.1.2 According to customary fiduciary standards applicable to managers with
respect to corporations and their shareholders, to maintain the existence of the
corporation, prudently and effectively operate the business;
 
2.1.3 Without prior written consentby Party A, not, upon the execution of this
Agreement, to sell, transfer, mortgage or dispose, in any other form, any asset,
legitimate or beneficial interest of business or income of Party B, or encumber
or approve any encumbrance or imposition of any security interest on Party A's
assets;
 
2.1.4 Without prior written notice by Party A, not issue or provide any
guarantee or permit the existence of any debt, other than (i) the debt arising
from normal or daily business but not from borrowing; and (ii) the debt
disclosed to Party A and obtained the written consent from Party A;
 
2.1.5 To normally operate all business to maintain the asset value of Party B,
without taking any action or failing to take any action that would result in a
material adverse effect on the business or asset value of Party B;
 
2.1.6 Without prior written consent by Party A, not to enter into any material
agreement, other than agreements in the ordinary course of business (for
purposes of this paragraph, if the amount of the Agreement involves an amount
that exceeds a hundred thousand Yuan (RMB 100,000) the agreement shall be deemed
material);
 
2.1.7 Without prior written consent by Party A, not to provide loan or credit
loan to any others;
 
2.1.8 Upon the request of Party A, to provide all materials of operation and
finance relevant to Party B;
 
2.1.9 To Purchase and hold the insurance from an insurance company accepted by
Party A, the insurance amount and category shall be the same with those held by
the companies in the same industry or field, operating the similar business and
owning the similar properties and assets as Party B;
 
2.1.10 Without prior written consent by Party A, not to cause Party B to merge
or associate with any person, or acquire or invest in any person;
 
2.1.11 To notify Party A of the occurrence or the potential occurrenceof the
litigation, arbitration or administrative procedure related to the assets,
business and income of Party B;
 
2.1.12 To cause Party B to maintain and preserve all its assets, and to execute
all requisite or appropriate documents, take all requisite or appropriate
actions, and pursue all appropriate claims, or make requisite or appropriate
pleas for all claims;
 
2.1.13 Without prior written notice by Party A, not to assign equity interests
to shareholders in any form;
 
2.1.14 According to the request of Party A, to appoint any person designated by
Party A to be the directors of Party B.
 
2.2 Promises Related to Transferor. Party C hereby promises:
 
2.2.1 Without prior written consent by Party A, not, upon the execution of this
Agreement, to sell, transfer, mortgage or dispose in any otherform any
legitimate or beneficial interest of equity interest, or to approve any other
security interest set on it, with the exception of the pledge set on the equity
interest of the Transferor subject to Equity Pledge Agreement;
 
2.2.2 Without the prior writtennotice by Party A, not to decide or support or
execute any shareholder resolution at any shareholder meeting of Party B that
approves any sale, transfer, mortgage or dispose of any legitimate or beneficial
interest of equity interest, or allows any other security interest set on it,
other than the pledge on the equity interests of Transferor pursuant to Equity
Pledge Agreement;
 
2.2.3 Without prior written notice by Party A, the Parties shall not agree or
support or execute any shareholders resolution at any shareholder meeting of
Party B that approves Party B's merger or association with any person,
acquisition of any person or investment in any person;
 
2.2.4 To notify Party A the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the equity
interest owned by them;
 
2.2.5 To cause the Board of Directors of Party B to approve the transfer of the
Purchased Equity Interest subject to this Agreement;
 
2.2.6 In order to keep its ownership of the equity interest, to execute all
requisite or appropriate documents, conduct all requisite or appropriate
actions, and make all requisite or appropriate claims, or make requisite or
appropriate defend against fall claims of compensation;
 
2.2.7 Upon the request of Party A, to appoint any person designated by Party A
to be the directors of Party B;
 
2.2.8 Upon the request of Party A at any time, to transfer its Equity Interest
immediately to the representative designated by Party A unconditionally at any
time and abandon its prior right of first refusal of such equity interest
transferring to another available shareholder;
 
2.2.9 To prudently comply with the provisions of this Agreement and other
Agreements entered into collectively or respectively by the Transferor, Party B
and Party A and perform all obligations under these Agreements, without taking
any action or any nonfeasance that sufficiently affects the validity and
enforceability of these Agreements;
 
3. Representations and Warranties. As of the execution date of this Agreement
and every transferring date, PartyB and Party C hereby represent and warrant
collectively and respectively to Party A as follows:
 
3.1 It has the power and ability to enter into and deliver this Agreement, and
any equity interest transferring agreement (“Transferring
Agreement,”respectively) having it as a party, for every single transfer of the
Purchased Equity Interest according to this Agreement, and to perform its
obligations under this Agreement and any Transferring Agreement. Upon execution,
this Agreement and the Transferring Agreementshaving it as a party will
constitute a legal, valid and binding obligation of it enforceable against it in
accordance with its terms;
 
3.2 The execution, delivery of this Agreement and any Transferring Agreement and
performance of the obligations under this Agreement and any Transferring
Agreement will not: (i) cause a violation of any relevant laws and regulations
of PRC; (ii) conflict with its Articles of Association or other organizational
documents (if an entity); (iii) cause to breach any agreement or instruments to
which it is a party or having binding obligation on it, or constitute the breach
under any agreement or instruments to which it is a party or having binding
obligation on it; (iv)cause to violate relevant authorization of any consent or
approvalto it and/or any continuing valid condition; or (v) cause any consent or
approval authorized to it to be suspended, removed, or into which other requests
be added;
 
3.3 The shares of Party B are transferable, and Party B has not permitted or
caused any security interest to be imposed upon the shares of Party B.
 
3.4 Party B does not have any unpaid debt, other than (i) debt arising from its
normal business; and (ii) debt disclosed to Party A and obtained by written
consent of Party A;
 
3.5 Party B has complied with all PRC laws and regulations applicable to the
acquisition of assets and securities in connection with this Agreement;
 
3.6 No litigation, arbitration or administrative procedure relevant to the
Equity Interests and assets of Party B or Party B itself is in process or to be
settled and the Parties have no knowledge of any pending or threatened claim;
 
3.7 The Transferor bears the fair and salable ownership of its Equity Interest
free of encumbrances of any kind, other than the security interest pursuant to
the Equity Pledge Agreement.
 
4. Assignment of Agreement 
 
4.1 Party B and Party C shall not transfer their rights and obligations under
this Agreement to any third party without the prior written consent of the Party
A.
 
4.2 Party B and Party C hereby agree that Party A shall be ableto transfer all
of its rights and obligation under this Agreement to any third party with its
needs, and such transfer shall only be subject to a written notice sent to Party
B and Party C by Party A, and no any further consent from Party B or Party C
will be required.
 
5. Effective Date and Term 
 
5.1 This Agreement shall be effective as of the date first set forth above.
 
5.2 The term of this Agreement is twenty (20) years unless the early termination
in accordance with this Agreement or other terms of the relevant agreements
stipulated by the Parties. This Agreement may be extended according to the
written consent of Party A before the expiration of this Agreement. The term of
extension will be decided unanimously through mutual agreement of the Parties.
 
5.3 If Party A orParty B terminates by the expiration of its operating period
(including any extended period) or other causes in the term set forth in Section
5.2, this Agreement shall be terminated simultaneously, except Party A has
transferred its rights and obligationsin accordance with Section 4.2 of this
Agreement.
 
6. Applicable Law and Dispute Resolution
 
6.1 Applicable Law. The execution, validity, construing and performance of this
Agreement and the resolution of disputes under this Agreement shall be governed
by the lawsof PRC.
 
6.2 Dispute Resolution. The parties shall strive to settle any dispute arising
from the interpretation or performance in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days after such dispute is raised, each party can submit such
matter to China International Economic and Trade Arbitration Commission (the
“CIETAC”) in accordance with its rules. Arbitration shall take place in Beijing
and the proceedings shall beconducted in Chinese. Any resulting arbitration
award shall be final conclusive and binding upon both parties.
 
7. Taxes and Expenses. Each Party shall, according to the PRC laws, bear any and
all registering taxes, costs and expenses for equity transfer arising from the
preparation and execution of this Agreement and all Transferring Agreements, and
the completion of the transactions under this Agreement and all Transferring
Agreements.
 
8. Notices. Notices or other communications required to be given by any party
pursuant to this Agreement shall be written in English and Chinese and delivered
personally or sent by registered mail or postage prepaid mail or by a recognized
courier service or by facsimile transmission to the address of relevant each
party or both parties set forth below or other address of the party or of the
other addressees specified by such party from time to time. The date when the
notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the tenth (10th) day after the date
when the air registered mail with postage prepaid has been sent out (as is shown
on the postmark), or the fourth (4th) day after the deliverydate to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.
 
Party A:                          Orient Come Holdings Limited
Address:
Room 810, Block C2

 
Oriental Plaza, No. 1 ChangAn Street

 
Beijing, China 1007388





Party B:                       Beijing K's Media Advertising Ltd. Co.
Address:
211 No. 31 YanXi Street

 
YanXi Economic Zone, Huai Rou District

 
Beijing, China





Party C:                          Shareholders


Kun (James) Wei
Address:                       Same as Party A


Yong Lu
Address:                       Same as Party B


9. Confidentiality. The Parties acknowledge and confirm any oral or written
materials exchanged by the Parties in connection with this Agreement are
confidential. The Parties shall maintain the secrecy and confidentiality of all
such materials. Without the written approval by the other Parties, any Party
shall not disclose to any third party any relevant materials, but the following
circumstances shall be excluded:
 
(a) The materials that is known or may be known by the general public (but not
include the materials disclosed by each party receiving the materials);
 
(b) The materials are required to be disclosed subject to the applicable laws or
the rules or provisions of stock exchange; or
 
(c) The materials are disclosed by each Party to its legal or financial
consultant relating the transaction of this Agreement, and this legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by staff or employed
institution of any Party shall be deemed as the disclosure of such materials by
such Party, and such Party shall bear the liabilities for breaching the
contract. This clause shall survive whatever this Agreement is invalid, amended,
revoked, terminated or unable to implement by any reason.
 
10. Further Warranties. The Parties agree to promptly execute documents
reasonably required to perform the provisions and the aim of this Agreement or
documents beneficial to it, and to take actions reasonably required to perform
the provisions and the aim of this Agreement or actions beneficial to it.
 
11. Miscellaneous.
 
11.1 Amendment, Modification and Supplement. Any amendment and supplement to
this Agreement shall only be effective is made by the Parties in writing.
 
11.2 Entire Agreement. Notwithstanding the Article 5 of this Agreement, the
Parties acknowledge that this Agreement constitutes the entire agreement of the
Parties with respect to the subject matters therein and supersede and replace
all prior or contemporaneous agreements and understandings in verb or/and in
writing.
 
11.3 Severability. If any provision of this Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.
 
11.4 Headings. The headings contained in this Agreement are for the convenience
of reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.
 
11.5 Language and Copies. This Agreement has been executed in Chinese in four
(4) duplicate originals; each Party holds one (1) original and each duplicate
original shall have the same legal effect.
 
11.6 Successor. This Agreement shall bind and benefit the successor of each
Party and the transferee allowed by each Party.
 
11.7 Survival. Any obligation taking place or at term hereof prior to the end or
termination ahead of the end of this Agreement shall continue in force and
effect notwithstanding the occurrence of the end or termination ahead of the end
of the Agreement. Article 6, Article 8, Article 9 and Section 11.7 hereof shall
continue in forceand effect after the termination of this Agreement.
 
11.8 Waiver. Any Party may waive the terms and conditions of this Agreement in
writing with the signature of the Parties. Any waiver by a Party to the breach
by other Parties within certain situation shall not be construed as a waiver to
any similar breach by other Parties within other situations.
 
 


IN WITNESS WHEREOF, the parties hereof have caused this Option Agreement to be
executed by their duly authorized representatives as of the date first written
above.
 
PARTY A:                                                                 Orient
Come Holdings, Inc.




By:            /s/ Ke
Wang                                                        
Name:                  Ke Wang                                                  
Title:                 
President                                                  




PARTY B:                                                                 Beijing
K's Media Advertising Ltd. Co.




By: /s/ Kun (James)
Wei                                                                         
Name:                         Kun (James) Wei
Title:                        
President                                            




[OPTION AGREEMENT SIGNATURE PAGE CONTINUED]
 


PARTY C:
SHAREHOLDERS OF PARTY B:




/s/ Kun (James) Wei                                                             
Name:                  Kun
Wei__                                                  
(PRC ID Card No.:                                                 06825970 )
 
Shares of Beijing K's Media Advertising Ltd. Co. owned by Kun (James) Wei):  50%







/s/ Yong Lu                                          
Name:                  Yong Lu                                            
(PRC ID Card No.:                                                
11010219670607195)
 
Shares of Beijing K's Media Advertising Ltd. Co. owned by Yong Lu:  50%

